 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 377 
In the House of Representatives, U. S.,

May 14, 2009
 
RESOLUTION 
Recognizing Armed Forces Day and the exemplary service of the members of the United States Armed Forces. 
 
 
Whereas Armed Forces Day was created in 1949 in connection with the consolidation of the military services in the Department of Defense; 
Whereas the purpose of Armed Forces Day is to honor the men and women who are serving in the Army, Navy, Marine Corps, Air Force, and Coast Guard, including the National Guard and Reserve components; 
Whereas Armed Forces Day is celebrated on the third Saturday in May, which this year is May 16, 2009; 
Whereas members of the Armed Forces have performed tremendous service on behalf of the United States; 
Whereas members of the Armed Forces have been killed and injured in operations to bring peace and stability in the name of democracy; and 
Whereas all Americans express their recognition and gratitude for members of the Armed Forces at home and abroad: Now, therefore, be it 
 
That the House of Representatives, on the occasion of Armed Forces Day 2009— 
(1)honors and recognizes the service and sacrifice that members of the Armed Forces and their families gave, and continue to give, to the United States; 
(2)remains committed to supporting the members of the Armed Forces and their families; 
(3)encourages Americans to show their support and appreciation for members of the Armed Forces on Armed Forces Day;  
(4)commends the actions of private citizens and organizations who volunteer to support America’s wounded warriors; and 
(5)expresses the gratitude of the American people to the members of the Armed Forces for their service on behalf of the United States. 
 
Lorraine C. Miller,Clerk.
